Citation Nr: 1639954	
Decision Date: 10/03/16    Archive Date: 10/19/16

DOCKET NO.  11-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran filed a timely notice of disagreement in May 2010 and the RO issued a statement of the case in December 2011.  The Veteran perfected his appeal with a VA Form 9, Substantive Appeal, in December 2011.  The claims file was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran requested a hearing in his December 2011 substantive appeal, and it was scheduled for September 2015.  However, the Veteran canceled the hearing and there are no additional requests for a hearing within the file.  See 38 C.F.R.  §§ 20.703, 20.704 (2015).

The Veteran's claim was previously remanded by the Board in November 2015 to obtain the Veteran's authorization to request private treatment records on his behalf, to obtain any outstanding VA treatment records, to provide the Veteran with a VA examination to determine the current severity of his left ear disability, and to refer the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating.  Review of the claims file reflects that outstanding VA treatment records were associated with the claims file in December 2015.  Although correspondence seeking private treatment records was sent to the Veteran in December 2015, he did not respond.  The Veteran also did not report for his VA examination scheduled for February 2016.  Finally, in its April 2016 supplemental statement of the case, the RO indicated that referral to the Director of Compensation Service was not found to be warranted in this case because the evidence failed to show that the Veteran's disability caused a need for frequent periods of hospitalization, marked interference with employment, or that the regular rating schedule provided an impractical evaluation, findings with which the Board agrees in its analysis below.  Thus, the Board finds that there has been substantial compliance with the November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDING OF FACT

The Veteran's status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction has not been manifested by compensable residuals other than tinnitus.


CONCLUSION OF LAW

The requirements to establish entitlement to an initial compensable evaluation for the service-connected status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.14, 4.87, Diagnostic Code 6211 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in April 2009 satisfied the duty to notify.

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  As noted above, he did not respond to VA's request that he complete release forms so VA could obtain any relevant private treatment records, so nothing further can be done in this respect.

The Veteran was provided with VA examinations relevant to his left ear disability in April 2009, October 2010, February 2011, and November 2011.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical condition, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations were adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As mentioned above, the Veteran did not report to his scheduled February 2016 VA examination.  Generally, if a veteran does not report for VA examination scheduled in connection with a claim for an increase, the claim will be denied.  However, since he did previously report for examinations, the Board will consider his claim based on the evidence of record.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Here, the Veteran seeks entitlement to a compensable rating for his service-connected status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction.  The Board notes that the Veteran is also separately service connected for bilateral tinnitus, rated as 10 percent disabling, and for residuals of scarring from left ear tympanoplasty, rated as noncompensable.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's service-connected status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction is currently evaluated as noncompensable under the provisions of 38 C.F.R. § 4.87, Diagnostic Codes 6299-6211.  This hyphenated code is intended to show that the Veteran's left ear disability was rated analogously to perforation of the tympanic membrane under Diagnostic Code 6211.  See 38 C.F.R. § 4.27 (2015) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  Perforation of the eardrum is evaluated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6211.  There is no provision for a compensable evaluation under this Diagnostic Code. 

Also potentially applicable to the Veteran's eardrum perforation are the rating criteria for otitis media.  Under Diagnostic Code 6200 (chronic suppurative otitis media) a 10 percent rating is assigned during suppuration or with aural polyps; hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis or bone loss of the skull are rated separately.  Nonsuppurative otitis media (Diagnostic Code 6201) is rated based on hearing impairment.  The Board reiterates at this point that the Veteran is separately rated for bilateral tinnitus and residuals of scarring from left ear tympanoplasty, and that any symptomatology associated with those conditions cannot be considered when evaluating the Veteran's post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The period under review begins June 7, 2009, the date service connection for status post left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction became effective.

The Veteran was provided with an ear, nose, and throat examination in April 2009.  The examiner diagnosed the Veteran as having episodic, bilateral tinnitus of a moderate nature, which the examiner opined was as likely as not due to his military career.  The examiner also diagnosed the Veteran as having a status post perforated left eardrum which was repaired by successful tympanoplasty in 2006.  The examiner indicated that the only significant sequelae were continued symptoms of eustachian tube dysfunction which manifested during plane flights and ear pain.  The examiner emphasized that the Veteran exhibited completely normal hearing in his left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
0
 5
10
10
25

The puretone threshold average was 13 in the left ear.  See 38 C.F.R. §  4.85(d).  Speech recognition testing using the Maryland CNC word list revealed a score of 100 in the left ear.  Indeed, these levels of impaired hearing are not considered a disability for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran underwent a left tympanoplasty with ear lobe graft to anterior superior perforation in August 2010 after recurrent traumatic perforation of the left tympanic membrane was discovered.

The Veteran was provided with a VA neurological disorders examination in October 2010.  Subjectively, he described fullness, congestion, muffled sounds, and occasional left sided ear / soft tissue pain.  The examiner indicated that the Veteran did not have migraine headaches; rather, he experienced symptoms of left-sided periauricular pain due to his recurrent left tympanic membrane perforation which required the second surgical repair in August 2010.  The examiner opined that the Veteran's service-connected status post left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction was manifested by hearing difficulty and pain.

The Veteran was provided with a VA audiological examination in February 2011, at which time he was diagnosed as having high-frequency sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's left ear hearing loss was at least as likely as not due to his service-connected left ear tympanic membrane perforation.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
25
 20
25
20
30

The puretone threshold average was 23.75 in the left ear.  See 38 C.F.R. §  4.85(d).  Speech recognition testing using the Maryland CNC word list revealed a score of 98 in the left ear.  However, these levels of impaired hearing are not considered a disability for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran was provided with a VA ear conditions examination in November 2011.  At that time, the Veteran reported ear pain and problems with equilibrium, especially when he blew his nose during an upper respiratory infection and when he went up on a roof to pressure clean.  The Veteran also indicated that his ear hurt when in an aircraft.  Vertigo and ear discharge were not present.  Romberg's testing for neurological function was within normal limits.  

The examiner opined that the Veteran's complaint of loss of equilibrium and dizziness when he was up on a roof or on a balance beam was not a sign of eustachian tube dysfunction.  The examiner explained that feeling disequilibrium was a transient sensation when one was on a very high place or walked on a very narrow ledge.  The examiner noted that the Veteran was not a roofer or an athlete who walked on a beam regularly, and indicated that he had no history of or clinical sign of inner ear disease or labyrinthitis or otitis media.  The examiner expressed that feeling dizzy while blowing his nose during an upper respiratory infection was a symptom of eustachian tube dysfunction because the eustachian tube mucosa is edematous, and this causes a change in the pressure in the middle ear.  In addition, the examiner noted that nonspecific dizziness can be due to side effects of medication for upper respiratory infection or from alcohol intake or hypoglycemia.  The examiner concluded that the Veteran had no other disability related to his eustachian tube dysfunction, and that he had no migraine headaches.  

Although, as discussed above, the Board remanded the claim in November 2015 in order to provide the Veteran with a comprehensive and contemporaneous examination to assess the symptomatology associated with his status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction, the Veteran did not report for the examination scheduled in February 2016.  As such, the Board must make a determination based on the available evidence.  

On review of the evidence of record, the Board finds that a compensable rating for post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction is not warranted.  The Veteran is separately rated for tinnitus and residuals of scarring from left ear tympanoplasty, and there are no other residuals of the eardrum rupture on which compensation can be based.  The VA examiner explicitly found that there was no evidence of migraine headaches, vertigo, or discharge related to this condiction.  In addition, although decreased left ear hearing acuity was noted, audiological testing did not reveal levels of impaired hearing severe enough to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385.  

While the Veteran has alleged his dizziness is a residual symptom, he does not possess the medical knowledge to render a competent opinion on this point.  The only medical opinion of record explicitly found the dizziness is not a symptom of his service-connected condition.  The Board remanded his case to give him another examination to answer this particular question, but he did not report.

A rating of 10 percent is potentially available under Diagnostic Code 6200 (chronic suppurative otitis media) but there is no clinical or lay evidence of suppuration during the period on appeal.  Similarly, a rating of 10 percent is potentially available under Diagnostic Code 6210 (chronic otitis externa) but there is no indication that the Veteran has experienced swelling, dry and scaly or serous discharge, and itching requiring frequent or prolonged treatment during the period under review.

In sum, based on the evidence of record and analysis above, the Board finds the criteria for a compensable initial rating for post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction have not been met.  Accordingly, the claim must be denied.

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disabilities are contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  The Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is hearing difficulty, left ear pain, and temporary dizziness while blowing his nose.  In the absence of exceptional factors associated with the Veteran's post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The claim for total disability based upon individual unemployability (TDIU) expressly, if raised by the Veteran or by the evidence, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The record reflects that the Veteran is currently employed, and he has not asserted that he is unemployable due to service-connected disability.  As the Veteran is not shown to be unemployable, the Board finds that a claim for TDIU is not raised by the rating issue herein decided.


ORDER

An initial compensable rating for status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction is denied



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


